t c memo united_states tax_court yvonne thomas petitioner v commissioner of internal revenue respondent docket no 11047-06l filed date jeffrey d moffatt for petitioner elaine t fuller for respondent memorandum opinion swift judge this matter is before us on cross-motions in limine seeking a ruling as to whether petitioner in this collection action under sec_6330 may challenge and may offer evidence as to the amount of her underlying individual federal_income_tax liability background on date a hearing was held on these motions in los angeles california respondent’s motion is based on sec_6330 that limits considerably the scope of our review of respondent’s appeals_office determinations in collection matters petitioner’s motions are based on a variety of theories and statutory provisions a securities firm reported to respondent on forms 1099-b proceeds from broker and barter_exchange transactions that petitioner in realized income of approximately dollar_figure on the sale of stock on her individual federal_income_tax return filed with respondent petitioner reported only nominal income and no income from the sale of stock petitioner did not participate in the audit of her individual federal_income_tax return that was conducted by respondent and petitioner did not submit information to respondent’s examining agent relating to the income reported on the above forms 1099-b based on the dollar_figure reported on the forms 1099-b respondent recalculated petitioner’s income and determined a dollar_figure deficiency in petitioner’ sec_2002 federal income taxes on date respondent mailed to petitioner a notice_of_deficiency reflecting the above dollar_figure tax_deficiency and a dollar_figure sec_6662 accuracy-related_penalty on date respondent’s notice_of_deficiency was delivered to and received by petitioner but petitioner did not file a petition with this court to contest respondent’s deficiency determination after assessment of the above deficiency on date respondent mailed to petitioner a notice_of_intent_to_levy and petitioner timely requested of respondent an appeals_office collection hearing in the appeals_office hearing petitioner sought to raise an issue as to the correctness of respondent’s above tax_deficiency determination and petitioner requested an abatement of interest solely on the ground that respondent’s tax_deficiency determination was erroneous petitioner did not raise any collection alternatives and petitioner did not make or submit to respondent an offer-in-compromise because petitioner had received respondent’s date notice_of_deficiency and because petitioner could have petitioned the tax_court with regard thereto respondent’s appeals officer declined to consider petitioner’ sec_2002 federal_income_tax liability and concluded that the proposed levy should be sustained also respondent’s appeals officer rejected petitioner’s claim for interest abatement respondent’s motion in limine does not seek to preclude petitioner from pursuing her claim for interest abatement at the appeals_office collection hearing and herein petitioner claimed that in february of when she received respondent’s deficiency_notice charging her with an additional dollar_figure in income she began to suspect that dollar_figure may have been stolen or embezzled from her and received by someone else accordingly petitioner explains rather than file a tax_court petition to contest respondent’s deficiency determination upon receipt of the notice_of_deficiency petitioner contacted a local california police department and requested an investigation as to whether dollar_figure had been stolen from her as part of the police investigation that was begun petitioner delivered to the police approximately pages of personal documents apparently including the original of respondent’s notice_of_deficiency to petitioner and the forms 1099-b that petitioner had received petitioner explains further that she did not make copies of the documents including the notice_of_deficiency and therefore that once she turned the documents over to the police--in early march of and until early when they were returned to her--she did not have access to the documents because--for much of the 90-day period allowed under sec_6213 for the filing of a tax_court petition--the original of respondent’s notice_of_deficiency to petitioner was in the possession of the police petitioner in this collection action asserts that she should be excused for her failure_to_file a timely tax_court petition and that during her hearing with respondent’s appeals_office she should have been allowed and now in this collection case should be allowed to raise an issue as to her correct federal_income_tax liability further petitioner claims that various physical mental and emotional disabilities have afflicted her for years and provide an equitable basis to excuse petitioner from not filing a timely petition to challenge respondent’s notice_of_deficiency petitioner summarizes that taken together the suspected theft the police department’s possession for over a year of the notice_of_deficiency and petitioner’s poor medical_condition justify an equitable relaxation of the limitation of sec_6330 and a ruling on the instant motions that would allow petitioner now to raise the issue as to the correct income she realized on stock sales and her correct federal_income_tax liability on brief petitioner adds to her arguments petitioner refers to language in the internal_revenue_manual irm which provides that in a cdp hearing a taxpayer may raise and appeals must consider a liability that arose as a result of math error notice adjustments administration internal_revenue_manual cch sec at big_number petitioner claims that whatever income petitioner realized in from the sale of stock would be offset by petitioner’s cost_basis in the stock and that the failure to take into account petitioner’s cost_basis should be treated as a mere math error which under the above irm provision should be treated as an administrative adjustment automatically in issue under sec_6330 and c c further petitioner refers to the mandate of the americans with disabilities act of ada publaw_101_336 104_stat_327 currently codified a sec_42 u s c secs to the general effect that disabled persons be given equal access to governmental agencies and petitioner argues that because she has medical disabilities the ada overrides the period of limitations of sec_6213 and the jurisdictional limitation of sec_6330 and she should be allowed to raise an issue as to her correct federal_income_tax liability at the date court hearing on the instant motions in limine petitioner’s counsel claimed to have in his possession corrected brokerage account information showing that all stock sales that properly are to be charged to petitioner resulted in a net_loss discussion we briefly discuss our reasons for rejecting petitioner’s various arguments and for granting respondent’s motion in limine upon receipt of the notice_of_deficiency petitioner filed a police report obviously petitioner could have chosen in addition or in lieu thereof to file a tax_court petition petitioner made that choice petitioner’s explanation for not filing a tax_court petition is not credible nothing in the record adequately explains why petitioner having filed a police report could not also have filed a timely tax_court petition to contest respondent’s determination of her federal_income_tax liability even the credible_evidence submitted relating to petitioner’s medical_condition does not establish that petitioner in was incapacitated in such a manner that would have prevented her from filing a tax_court petition much of the evidence relates to petitioner’s medical_condition in more recent years not to her medical_condition in respondent’s notice_of_deficiency in this case does not constitute a math error notice generally a math error notice of adjustment does not result in a notice_of_deficiency but results in an automatic assessment notice under sec_6213 petitioner however received a notice_of_deficiency and expressly had a right to petition this court sec_6213 the irm provision referred to by petitioner relating to math errors provides no help to petitioner with regard to petitioner’s reliance on the ada petitioner asserts that because of her medical disabilities and the ongoing police investigation we should conclude that petitioner did not have a practical or realistic prior opportunity to dispute the dollar_figure tax_deficiency and that under the ada we should excuse petitioner’s failure to timely file a tax_court petition as explained in addition to her filing of a police report petitioner could have filed a tax_court petition further the provisions of the ada do not apply to federal courts 146_fedappx_171 9th cir sheridan v michels in re disciplinary proceedings bankr ndollar_figure b a p 1st cir the ada definition of a public entity includes only state and local governments vacated on other grounds 362_f3d_96 1st cir petitioner points out that under sec_6330 one basis for considering an offer-in-compromise is doubt as to the underlying tax_liability and therefore that in considering whether an offer-in-compromise would be appropriate petitioner’s underlying tax_liability should be allowed to be raised petitioner however in her collection hearing with respondent’s appeals_office did not raise an offer-in-compromise nor has she made one to respondent at any time since then and accordingly we herein will not consider any offer-in-compromise 118_tc_488 in this regard respondent asks us to expressly hold that the collection alternative language of sec_6330 does not implicitly or necessarily raise an issue as to the amount of a taxpayer’s underlying tax_liability and does not override the sec_6330 limitation on the raising of an issue as to the amount of a taxpayer’s tax_liability we need not and do not address that issue none of the exceptions petitioner asks us to recognize are valid under sec_6330 petitioner is precluded from challenging herein the amount of her federal_income_tax liability evidence relating to petitioner’ sec_2002 federal_income_tax liability is not relevant and will not be admitted for the reasons stated we shall deny petitioner’s motions in limine but we shall grant respondent’s motion in limine the issue as to petitioner’s claim for interest abatement will be set for subsequent hearing an appropriate order will be issued we note that in certain circumstances under sec_6201 respondent is required to seek reasonable verification of taxpayer income reported by third parties on information returns such as forms 1099-b for this verification requirement to be triggered however a taxpayer must have cooperated with respondent during respondent’s audit here petitioner did not participate in the audit and sec_6201 has no application
